NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: KENNETH LANCE HADDIX,                    No.   16-56048
attorney disciplinary matter,
______________________________                  D.C. No. 2:16-ad-00095-GHK

KENNETH LANCE HADDIX, attorney
disciplinary matter,                            MEMORANDUM*

                Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. King, District Judge, Presiding

                          Submitted November 15, 2017**
                              Pasadena, California

Before: NGUYEN and HURWITZ, Circuit Judges, and LOGAN,*** District Judge.

      After the California Supreme Court disbarred Kenneth Haddix, the district

court imposed a reciprocal discipline of disbarment. We affirm.

      1. “[A] federal court’s imposition of reciprocal discipline on a member of its


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Steven Paul Logan, United States District Judge for the
District of Arizona, sitting by designation.
bar based on a state’s disciplinary adjudication is proper unless an independent

review of the record reveals: (1) a deprivation of due process; (2) insufficient proof

of misconduct; or (3) grave injustice which would result from the imposition of such

discipline.” In re Kramer, 282 F.3d 721, 724 (9th Cir. 2002). Haddix was not denied

due process in the state proceedings. He received notice of the charges against him

and the opportunity to challenge them in the state bar court. See In re Corrinet, 645

F.3d 1141, 1145 (9th Cir. 2011). Haddix argues that the trial judge in the state bar

proceeding was biased. But, the record indicates that the judge asked relevant

questions about Haddix’s disciplinary history, health conditions, and his knowledge

of and compliance with various probation terms. Nothing in the record suggests

bias.

        2. There was sufficient proof in the state bar proceeding establishing Haddix’s

misconduct. He stipulated to facts establishing his probation violations. Haddix

suggests the district court should have investigated his claim that he was falsely

accused of the misconduct that gave rise to his probation. But, the district court

properly declined to do so because it “would be drawn into an extensive inquiry

requiring it to sit in review of a [state court] judgment.” In re Rosenthal, 854 F.2d

1187, 1188 (9th Cir. 1988) (per curiam).

        3. The reciprocal discipline does not cause a grave injustice. Haddix contends

that his probation violations were the result of his ill health and that of his wife. But,


                                            2
the state bar court considered this argument, finding that Haddix’s probation

violations largely predated any health problems, and that medical statements

presented at trial fell short of establishing “a nexus between the violations and any

prior health problems.”      These factual findings receive a “presumption of

correctness.” In re Rosenthal, 854 F.2d at 1188.

      AFFIRMED.




                                         3